Title: James Madison to Thomas J. Wharton, 5 May 1828
From: Madison, James
To: Wharton, Thomas J.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  May 5. 1828
                            
                        
                        
                        I recd. in due time your favor of accompanied by the Report on the Penal Code &c
                        I am sorry that I have not been permitted by other engagements to give to the whole, the careful perusal,
                            which I infer from a very deficient one that it well merits. My attention was most attracted to what relates to the
                            penitentiary discipline, as a substitute for the cruel inflictions so disgraceful to penal codes; and I cannot withold the
                            praise due to the ability with which the subject is examined & presented. The lights collected, and added by the
                            Report, give it a great Legislative value every where. On the questions incident to solitary confinement, the facts and
                            reflections are peculiarly interesting. They amount to a very strong proof, that it is inadmissible, in the constancy
                            & inoccupancy which have been supposed to constitute its aptitude for its contemplated purpose. The plan preferred
                            in the Report, of combining a discriminating proportion of the solitary arrangements with joint and silent labor, under
                            the eye of a superintendent, if this can be enforced with the success anticipated, seems to involve all the desiderata,
                            better than any yet suggested.
                        No apology, certainly, could have been necessary for a freedom of remarks, on late proceedings of the
                            Virginia Legislature; some of which, will not, I am persuaded, be reviewed with complacency, by the more enlightened
                            members, when the political fervor which produced them, shall have cooled down to the ordinary temperature. Be pleased to
                            accept Sir, the renewed expression of my esteem & cordial respects
                        
                        
                            
                                James Madison
                            
                        
                    